In re application of							:
YURA et al.		
									:	DECISION ON
Serial No. 16/534,236						:	PETITION

Filed: August 7, 2019						:
For: LITHIUM COMPLEX OXIDE SINTERED BODY 
       PLATE

This is a decision on the Petition under 37 CFR 1.181 filed on April 30, 2021 to withdraw the finality of the office action of April 19, 2021. 

Applicant responded to the Non-Final Office Action by amending claim 1 to overcome a §112(b) rejection. The Examiner asserted that the limitations recited in the last five lines of original claim 1 were indefinite because it was unclear how the “at least two peaks” were measured.

In the Final Rejection, the Examiner withdrew the previous 112(b) rejection and made a new 112(b) to unamended claim 3.  Furthermore, the Examiner made a 35 U.S.C. 103 rejection for the first time to claims 1-7. The Examiner made the action final stating that Applicant’s amendment necessitated the new grounds. 

Under MPEP 2173.06, when the examiner determines that a claim term or phrase renders the claim indefinite, the examiner should make a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as well as a rejection(s) in view of the prior art under 35 U.S.C. 102  or 103  that renders the prior art applicable based on the examiner’s interpretation of the claim. See In re Packard, 751 F.3d 1307, 1312 (Fed. Cir. 2014). By rejecting each claim on all reasonable grounds available, the examiner can avoid piecemeal examination. See MPEP § 707.07(g) ("Piecemeal examination should be avoided as much as possible. The examiner ordinarily should reject each claim on all valid grounds available . . . .").

Before final rejection is in order, a clear issue should be developed between the examiner and applicant. To bring the prosecution to as speedy conclusion as possible and at the same time to deal justly by both the applicant and the public, the invention as disclosed and claimed should be thoroughly searched in the first action and the 

DECISION

The petition is GRANTED.  

The rejections in the Final office action were not necessitated by amendment.

The Finality of April 19, 2021 is withdrawn. The period for response continues to run from April 19, 2021.




/Timothy H. Meeks/
___________      
Timothy H. Meeks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

wk

BURR & BROWN, PLLCPO BOX 869FAYETTEVILLE NY NEW YORK 13066